Exhibit 10.6

 

EXECUTION VERSION

 

 

TRANSITION SERVICES AGREEMENT

 

dated as of March 24, 2015

 

between

 

NABORS INDUSTRIES LTD.

 

And

 

NABORS RED LION LIMITED

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

Section 1.01.

Certain Defined Terms

1

 

 

 

ARTICLE II SERVICES, DURATION AND SERVICES MANAGERS

3

Section 2.01.

Services

3

Section 2.02.

Duration of Services

4

Section 2.03.

Transition Services Managers

4

Section 2.04.

Personnel

5

 

 

 

ARTICLE III OTHER ARRANGEMENTS

6

Section 3.01.

Third Party Licenses and Consents

6

Section 3.02.

Third Party Providers

6

 

 

 

ARTICLE IV ADDITIONAL AGREEMENTS

7

Section 4.01.

Co-location and Facilities Matters

7

Section 4.02.

Access

8

Section 4.03.

Cooperation

8

 

 

 

ARTICLE V COSTS AND DISBURSEMENTS

9

Section 5.01.

Costs and Disbursements

9

Section 5.02.

Taxes

9

Section 5.03.

No Right to Set-Off

10

 

 

 

ARTICLE VI STANDARD FOR SERVICE

10

Section 6.01.

Standard for Service

10

Section 6.02.

Disclaimer of Warranties

11

Section 6.03.

Compliance with Laws and Regulations

12

 

 

 

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

12

Section 7.01.

Personal Injury

12

Section 7.02.

Indirect and Other Damages

12

Section 7.03.

Limitation of Liability

12

Section 7.04.

Obligation To Re-perform; Liabilities

13

Section 7.05.

Release and Recipient Indemnity

13

Section 7.06.

Provider Indemnity

13

Section 7.07.

Indemnification Procedures

13

Section 7.08.

Liability for Payment Obligations

13

Section 7.09.

Exclusion of Other Remedies

14

 

 

 

ARTICLE VIII DISPUTE RESOLUTION

14

Section 8.01.

Dispute Resolution

14

 

 

 

ARTICLE IX TERM AND TERMINATION

14

Section 9.01.

Term and Termination

14

 

i

--------------------------------------------------------------------------------


 

Section 9.02.

Effect of Termination

15

Section 9.03.

Force Majeure

16

 

 

 

ARTICLE X GENERAL PROVISIONS

16

Section 10.01.

No Agency

16

Section 10.02.

Subcontractors

16

Section 10.03.

Treatment of Confidential Information

17

Section 10.04.

Further Assurances

17

Section 10.05.

Notices

17

Section 10.06.

Severability

19

Section 10.07.

Entire Agreement

19

Section 10.08.

No Third-Party Beneficiaries

19

Section 10.09.

Governing Law

19

Section 10.10.

Amendment

19

Section 10.11.

Rules of Construction

20

Section 10.12.

Counterparts

20

Section 10.13.

Assignability

20

Section 10.14.

Waiver of Jury Trial

20

Section 10.15.

Non-Recourse

21

 

EXHIBIT I

Services Managers

 

 

 

 

SCHEDULE A

Services

 

SCHEDULE B

Facilities

 

 

ii

--------------------------------------------------------------------------------


 

This Transition Services Agreement, dated as of March 24, 2015 (this
“Agreement”), is made by and between Nabors Industries Ltd., a Bermuda exempted
company (“Navy”) and Nabors Red Lion Limited, a Bermuda exempted company and
currently a wholly owned Subsidiary of Navy (“Red Lion”).

 

RECITALS

 

WHEREAS, Navy and Red Lion have entered into a Separation Agreement, dated as of
June 25, 2014 (as amended, modified or supplemented from time to time in
accordance with its terms, the “Separation Agreement”), pursuant to which Navy
will transfer to Red Lion, and Red Lion has agreed to receive and assume,
certain assets and liabilities of the Red Lion Business (the “Separation”).

 

WHEREAS, Navy, Red Lion, and C&J Energy Services, Inc., a Delaware corporation
(“Penny”) have entered into a Merger Agreement, dated as of June 25, 2014 (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Merger Agreement”), pursuant to which, following the Separation,
Penny will merge with a subsidiary of Red Lion and the common stock of Penny
will be converted into common shares of Red Lion.

 

WHEREAS, pursuant to the Separation Agreement and the Merger Agreement, the
Parties (as defined below) have agreed that Red Lion shall provide or cause to
be provided to Navy and/or other members of the Navy Group certain services, the
use of facilities and other assistance on a transitional basis and in accordance
with the terms and subject to the conditions set forth in this Agreement.

 

WHEREAS, the Separation Agreement and the Merger Agreement require execution and
delivery of this Agreement by Navy and Red Lion on or prior to the Separation
Date.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.         Certain Defined Terms.  (a)  Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meaning as in the Separation Agreement.

 

(b)           The following capitalized terms used in this Agreement shall have
the meanings set forth below:

 

“Additional Service” shall have the meaning set forth in Section 2.01(c).

 

“Affiliate” shall have the meaning set forth in the Separation Agreement.

 

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Ancillary Agreement” shall have the meaning set forth in the Separation
Agreement.

 

“Confidential Information” shall have the meaning set forth in Section 10.03(a).

 

“Dispute” shall have the meaning set forth in Section 8.01(a).

 

“Facilities” shall have the meaning set forth in Section 4.01(a).

 

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been reasonably foreseen by such Party (or such Person), or, if it could
have been reasonably foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism, failure of energy sources or facilities, strike,
walkout, lockout or other labor trouble or shortage, delays by unaffiliated
suppliers or carriers.

 

“Interest Payment” shall have the meaning set forth in Section 5.01(b).

 

“Navy” shall have the meaning set forth in the Preamble.

 

“Navy Group” shall have the meaning set forth in the Separation Agreement.

 

“Navy Services Manager” shall have the meaning set forth in Section 2.03(a).

 

“Party” means Navy and Red Lion individually, and “Parties” means Navy and Red
Lion collectively, and, in each case, their permitted successors and assigns.

 

“Provider” means Red Lion or its Subsidiary or Affiliate (as determined at the
time any Service is provided) providing a Service under this Agreement.

 

“Provider Indemnified Party” shall have the meaning set forth in Section 7.05.

 

“Recipient” means Navy or its Subsidiary or Affiliate (as determined at the time
such Service is provided) to whom a Service under this Agreement is being
provided.

 

“Recipient Indemnified Party” shall have the meaning set forth in Section 7.06.

 

“Red Lion” shall have the meaning set forth in the Preamble.

 

“Red Lion Business” shall have the meaning set forth in the Separation
Agreement.

 

“Red Lion Employee” shall have the meaning set forth in Section 2.01(b).

 

“Red Lion Entities” shall have the meaning set forth in the Separation
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Red Lion Services Manager” shall have the meaning set forth in Section 2.03(b).

 

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.

 

“Schedule(s)” shall have the meaning set forth in Section 2.02.

 

“Separation Agreement” shall have the meaning set forth in the Recitals.

 

“Separation Date” shall have the meaning shall have the meaning set forth in the
Separation Agreement.

 

“Service Charges” shall have the meaning set forth in Section 5.01(a).

 

“Service Taxes” shall have the meaning set forth in Section 5.02(a).

 

“Services” shall have the meaning set forth in Section 2.01(a).

 

“Subsidiary” of any Person shall mean another Person (other than a natural
Person), an aggregate amount of the voting securities, other voting ownership or
voting partnership interests of which is sufficient to elect at least a majority
of the Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

“Termination Charges” shall mean, with respect to the early termination of any
Service, (a) with respect to labor costs and other costs that are incurred by
the Provider on a monthly basis with respect to such Service, an amount equal to
any and all Services Charges payable by the Recipient in connection with such
Service for the remainder of the month in which such Service is terminated; and
(b) with respect to prepaid license fees, prepaid leases, other prepaid costs,
and fees that the Provider has not yet paid but is obligated to pay with respect
to any reasonable period after the termination of the applicable Service, in
each case to the extent such amounts are incurred in connection with the
provision of the terminated Services, all such prepaid and committed fees for
all periods prepaid or committed; provided, that the Provider shall use its
commercially reasonable efforts to reduce any costs, fees or expenses (and to
recover prepaid fees) incurred by the Provider or payable to any unaffiliated
third-party provider in connection with the provision of such Service and credit
any such reductions against the Termination Charges payable by the Recipient
(for the avoidance of doubt, no Termination Charges shall be payable by a
Recipient with respect to the early termination of a Service in accordance with
Section 9.01(b)).

 

ARTICLE II

 

SERVICES, DURATION AND SERVICES MANAGERS

 

Section 2.01.         Services.

 

(a)           Subject to the terms and conditions of this Agreement, Red Lion
shall provide (or cause to be provided) to the Navy Group (i) the services
listed on Schedule A to this

 

3

--------------------------------------------------------------------------------


 

Agreement and (ii) access to facilities listed on Schedule B to this Agreement
((i) and (ii) collectively, the “Services”).  All Services shall be solely for
the use and benefit of Navy and its Subsidiaries in conducting their ongoing
operations after the Separation.

 

(b)           At all times during the performance of the Services, all Persons
performing such Services (including agents, temporary employees, independent
third parties, and consultants), who are collectively referred to herein as the
“Red Lion Employees”, shall be construed as being independent from the Navy
Group and no Red Lion Employee shall be considered or deemed to be an employee
of any member of the Navy Group nor entitled to any employee benefits from any
member of the Navy Group as a result of this Agreement.  For the avoidance of
doubt, Red Lion acknowledges and agrees that throughout the period that a Red
Lion Employee is providing Services hereunder, Red Lion is solely responsible
for the payment of wages, providing of benefits and satisfaction of all
employment-related obligations (including without limitation all obligations
with respect to employee leave, immigration, recordkeeping, employment-related
taxes and compliance with all labor and employment laws).  Navy acknowledges and
agrees that, except as may be expressly set forth herein as a Service (including
such agreed Additional Services to be provided pursuant to
Section 2.01(c) below) or otherwise expressly set forth in the Separation
Agreement, or other binding definitive agreement, Red Lion shall not be
obligated to provide, or cause to be provided, any service or goods to any
member of the Navy Group.

 

(c)           If, within one hundred and eighty (180) days after the Separation
Date, the Parties determine that a service provided by Red Lion to any member of
the Navy Group prior to the date hereof was omitted from the Schedules to this
Agreement (each, an “Additional Service”), then the Parties shall negotiate in
good faith to agree to the terms and conditions upon which such services would
be added to this Agreement, it being agreed that the charges for such services
should be determined on a basis consistent with the methodology for determining
the initial prices provided for in Section 5.01.

 

Section 2.02.         Duration of Services.  Subject to the terms of this
Agreement, Provider shall provide (or cause to be provided) to the Recipients
each Service until the earlier to occur of, with respect to each such Service,
(i) the expiration of the period of the maximum duration for such Service as set
forth on Schedule A or Schedule B (each a “Schedule”, and collectively, the
“Schedules”) or (ii) the date on which such Service is terminated under
Section 9.01(b); provided, however, that each Recipient shall use its
commercially reasonable efforts in good faith to transition itself to a
stand-alone entity with respect to each Service during the period for such
Service as set forth in the relevant Schedules; and provided, further, that in
the event that the expiration of the period of the maximum duration is not set
forth in Schedule A or Schedule B and such Services are not earlier terminated
under Section 9.01(b), the Parties’ obligations with respect to the provision of
any such Services and payment for any such Services shall terminate on
December 31, 2015.

 

Section 2.03.         Transition Services Managers.  (a) Navy hereby appoints
and designates the individual holding the Navy position set forth on Exhibit I
to act as its initial services manager (the “Navy Services Manager”), who will
be directly responsible for coordinating and managing the delivery of the
Services and have authority to act on Navy’s behalf with respect to matters
relating to this Agreement.  The Navy Services Manager will work

 

4

--------------------------------------------------------------------------------


 

with the personnel of the Navy Group to periodically address issues and matters
raised by Red Lion relating to this Agreement.  Notwithstanding the requirements
of Section 10.05, all communications from Red Lion to Navy pursuant to this
Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the Navy Services Manager, or such other
individual as specified by the Navy Services Manager in writing and delivered to
Red Lion by email or facsimile transmission with receipt confirmed.  In the
event the Navy Services Manager is unavailable or intends to be unavailable, the
Navy Services Manager shall promptly specify another individual to serve as the
Navy Services Manager in the interim. Navy shall notify Red Lion of the
appointment of a different Navy Services Manager, if necessary, in accordance
with Section 10.05.

 

(b)           Red Lion hereby appoints and designates the individual holding the
Red Lion position set forth on Exhibit I to act as its initial services manager
(the “Red Lion Services Manager”), who will be directly responsible for
coordinating and managing the receipt of the Services and have authority to act
on Red Lion’s behalf with respect to matters relating to this Agreement.  The
Red Lion Services Manager will work with the personnel of Red Lion Entities to
periodically address issues and matters raised by Navy relating to this
Agreement.  Notwithstanding the requirements of Section 10.05, all
communications from Navy to Red Lion pursuant to this Agreement regarding
routine matters involving the Services set forth on the Schedules shall be made
through the Red Lion Services Manager or such other individual as specified by
the Red Lion Services Manager in writing and delivered to Navy by email or
facsimile transmission with receipt confirmed.  In the event the Red Lion
Services Manager is unavailable or intends to be unavailable, the Red Lion
Manager shall promptly specify another individual to serve as the Red Lion
Services Manager in the interim.  Red Lion shall notify Navy of the appointment
of a different Red Lion Services Manager, if necessary, in accordance with
Section 10.05.

 

Section 2.04.         Personnel.  (a) The Provider will have the right, in its
reasonable discretion, to (i) designate which personnel it will assign to
perform any Service, and (ii) remove and replace such personnel at any time, so
long as there is no resulting increase in costs or decrease in the level of
service for the Recipient; provided, however, that each Red Lion Employee shall
hold any required licenses and certifications necessary, and shall be fully
qualified, to perform the applicable Service and the Provider will use
commercially reasonable, good faith efforts to limit the disruption to the
Recipient in the transition of the Services to different personnel.  For the
avoidance of doubt, no Recipient or other member of the Navy Group shall have
the authority to terminate any Red Lion Employee’s employment with Red Lion or
any other third party.

 

(b)           In the event that the provision of any Service by the Provider
requires, as set forth in the Schedules, the cooperation and services of the
applicable personnel of the Recipient, the Recipient will make available such
personnel as may be reasonably necessary to enable the Provider to provide such
Service.  The Recipient will have the right, in its reasonable discretion, to
(i) designate which personnel it will make available to the Provider in
connection with the foregoing sentence, and (ii) remove and replace such
personnel at any time, in each case so long as there is no resulting increase in
costs to, or any materially adverse effect to the provision of such Service by,
the Provider; provided, however, that the Recipient will use its commercially
reasonable efforts to limit the disruption to the Provider in the transition of
such

 

5

--------------------------------------------------------------------------------


 

personnel.  All personnel of the Recipient made available pursuant to this
Section 2.04(b) shall be instructed to comply with the applicable policies and
guidelines of the Provider while on Provider premises, including any policies
and guidelines relating to enterprise information technology (EIT).

 

ARTICLE III

 

OTHER ARRANGEMENTS

 

Section 3.01.         Third Party Licenses and Consents.  The Parties shall use
commercially reasonable efforts to obtain, and to keep and maintain in effect,
all governmental or third party licenses and consents required for the provision
of any Service by a Provider in accordance with the terms of this Agreement;
provided, that if a Provider is unable to obtain or maintain any such license or
consent, such Provider shall promptly notify the Recipient in writing and shall,
and shall cause its Affiliates to, use commercially reasonable efforts to
implement an appropriate alternative arrangement.  To the extent such failure to
obtain or maintain any such license or consent is not due to Provider’s own
negligence or other failure to satisfy Provider’s obligations hereunder, the
reasonable costs relating to obtaining any such licenses or consents, to the
extent attributable to the Services, shall be borne by the Recipient; provided,
that the Provider shall not incur any such costs without the prior written
consent of the Recipient.  If any such license, consent or permissible
alternative arrangement is not reasonably available despite the commercially
reasonable efforts of the Provider and its Affiliates, such Provider shall not
be required to provide the affected Services, and in the event the Provider
ceases providing such Services, the Recipient shall have no obligation to pay
any Service Charges or Termination Charges in respect of periods after the date
the Provider ceases providing such Service.  A Provider shall not, without the
Recipient’s prior written consent, enter into any contract or agreement, or
modify the terms of any existing contract or agreement, if as a result: (a) the
provision of any Service would violate the terms of such contract or agreement;
(b) costs payable or potentially payable by Recipient would increase; (c) or
such Provider could otherwise become unable to provide any Service.

 

Section 3.02.         Third Party Providers.  If a Provider receives written
notice from any third party service provider that such Person intends to
terminate a service pursuant to which such Provider provides, or causes to be
provided, a Service to the Recipient, then such Provider shall provide a copy of
such written notice to the Recipient and shall use commercially reasonable
efforts to secure the continued provision of that service from such third party
or an alternative service provider.  In any such event, Recipient shall have no
obligation to pay any Service Charge or Termination Charge relating to such
terminated Services in respect of periods after the date of the termination of
such Service that has not been continued or for which alternative arrangements
have been made.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.01.         Co-location and Facilities Matters.  (a) Red Lion hereby
grants to Navy and its Affiliates a limited license to use and access space at
certain facilities and to continue to use certain equipment located at such
facilities (including use of office security and badge services), in each case
as listed in Schedule B (the “Facilities”), for substantially the same purposes
and in substantially the same manner used immediately prior to the date of this
Agreement.  For the avoidance of doubt, at each of the Facilities, Red Lion
shall, in addition to providing access and the right to use such facilities,
provide to the personnel of Navy and its Affiliates substantially all ancillary
services that are provided as of the date of this Agreement to its own personnel
at such facility, such as, by way of example and not limitation: reception,
general maintenance (subject to the immediately following sentence), janitorial,
security (subject to the immediately following sentence) and telephone services;
access to duplication, facsimile, printing and other similar office services;
and use of cafeteria, break room, restroom and other similar facilities.  Unless
otherwise provided in the Schedules, such ancillary services shall include
(A) in the case of security, those services provided in connection with shared
areas of a Facility, it being understood that the Provider shall not provide
security services to Recipient-specific areas of Provider’s facility under the
control of Recipient (to the extent that it is reasonably practicable for
Recipient to provide such services with respect to any such Recipient-specific
area) or security passes that permit entrance to Provider-specific areas of
Provider’s facility, except to the extent necessary for Recipient’s personnel to
access Recipient-specific areas or common areas of the facility, and (B) in the
case of maintenance services, those services historically provided that are
general in nature and within the scope of customary maintenance of ordinary wear
and tear.

 

(b)           Navy shall only permit its authorized Representatives,
contractors, invitees or licensees to use the Facilities, except as otherwise
permitted by Red Lion in writing.  Navy shall, and shall cause its respective
Subsidiaries, Representatives, contractors, invitees or licensees to, vacate Red
Lion’s Facilities at or prior to the expiration date relating to each Facility
set forth in Schedule B and shall deliver over to Red Lion or its Subsidiaries,
as applicable, the Facilities in substantially the same repair and condition at
that date as on the date of this Agreement, ordinary wear and tear and any
condition caused by Red Lion or its Subsidiaries excepted; provided, however,
that in the event that the third-party lease for a Facility specifies otherwise,
Navy shall deliver over such Facility in such repair and condition (taking into
account the date that the Party began its occupation of such Facility) as set
forth in the third-party lease.  In addition to the access rights provided under
Section 4.02, Red Lion or its Subsidiaries, or the landlord in respect of any
third-party lease, shall have reasonable access to their respective Facilities
from time to time as reasonably necessary for the security and maintenance
thereof in accordance with past practice, the terms of this Agreement and the
terms of any third-party lease agreement, if applicable.  Navy agrees to
maintain commercially appropriate and customary levels (in no event less than
what is required by the landlord under the applicable lease agreement) of
property and liability insurance in respect of the Facilities the Recipients
occupy and the activities conducted thereon and to be responsible for, and to
indemnify and hold harmless Red Lion and other parties in accordance with
Article VII in respect of, the acts and omissions of the Recipients’
Representatives, contractors, invitees and

 

7

--------------------------------------------------------------------------------


 

licensees.  Red Lion shall, and shall cause its Subsidiaries, Representatives,
contractors, invitees and licensees to, comply in all material respects with
(i) all Laws applicable to their use or occupation of any Facility including
those relating to environmental and workplace safety matters, (ii) Red Lion’s
applicable site rules, regulations, policies and procedures, and (iii) any
applicable requirements of any third-party lease governing any Facility.  Navy
shall, and shall cause its Subsidiaries, Representatives, contractors, invitees
and licensees to, comply in all material respects with (i) all Laws applicable
to their use or occupation of any Facility including those relating to
environmental and workplace safety matters, (ii) Red Lion’s applicable site
rules, regulations, policies and procedures, and (iii) any applicable
requirements of any third-party lease governing any Facility.  Navy shall not
make, and shall cause its Subsidiaries, Representatives, contractors, invitees
and licensees to refrain from making, any material alterations or improvements
to the Facilities except with the prior written approval of the other Red Lion
or its Subsidiaries, as applicable, which consent Red Lion may withhold in its
sole discretion.  Red Lion shall provide heating, cooling, electricity and other
utility services for the Facilities substantially consistent with levels
provided prior to the date of this Agreement.  The rights granted pursuant to
this Section 4.01 shall be in the nature of a license and shall not create a
leasehold or other estate or possessory rights in Navy, or its Subsidiaries,
Representatives, contractors, invitees or licensees, with respect to the
Facilities.

 

Section 4.02.         Access.  (a) Navy shall, and shall cause its Subsidiaries
to, allow Red Lion and its Representatives reasonable access during normal
business hours to the Facilities (and portions thereof) occupied by Navy
necessary for Red Lion to fulfill its obligations under this Agreement;
provided, however, that Red Lion and each Provider will use its commercially
reasonable, good faith efforts to limit the disruption to the Recipient in the
fulfillment of its obligations under this Agreement.

 

(b)           Notwithstanding the other rights of access of the Parties under
this Agreement, Red Lion shall, and shall cause its Subsidiaries to, afford
Navy, its Subsidiaries and Representatives, following not less than five
(5) business days’ prior written notice from Navy, reasonable access during
normal business hours to the facilities, information, systems, infrastructure,
and personnel of the Providers as reasonably necessary for Navy to verify the
adequacy of internal controls over information technology, reporting of
financial data and related processes employed in connection with the Services,
including in connection with verifying compliance with Section 404 of the
Sarbanes-Oxley Act of 2002; provided, however, such access shall not
unreasonably disrupt any of the business or operations of Red Lion or its
Subsidiaries.

 

Section 4.03.         Cooperation.  It is understood that it will require the
significant efforts of both Parties to implement this Agreement and to ensure
performance of this Agreement by the Parties at the agreed upon levels in
accordance with all of the terms and conditions of this Agreement.  The Parties
will cooperate, acting in good faith and using commercially reasonable efforts,
to effect a smooth and orderly provision and transition of the Services provided
under this Agreement from the Provider to the Recipient (including repairs &
maintenance Services and the assignment or transfer of the rights and
obligations under any third-party contracts relating to the Services); provided,
however, that this Section 4.03 shall not require either Party to incur any
material out-of-pocket costs or expenses unless and except as expressly provided
in this Agreement or otherwise agreed to in writing by the Parties.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

 

COSTS AND DISBURSEMENTS

 

Section 5.01.         Costs and Disbursements.  (a) Except as otherwise provided
in this Agreement or in the Schedules to this Agreement, a Recipient of Services
shall pay to the Provider of such Services a monthly fee for the Services based
on Provider’s cost of providing such Services (or category of Services, as
applicable), including such Provider’s out-of-pocket costs and expenses, and
customary allocation of overhead expenses and leveraged assets, services and
resources (including applicable hardware and software maintenance and support
charges) (each such fee constituting a “Service Charge” and, collectively,
“Service Charges”).  During the term of this Agreement, the amount of a Service
Charge for any Services (or category of Services, as applicable) shall not
increase, except to the extent (i) appropriate to reflect an increase in the
volume of Services received or requested by any Recipient, (ii) any increases
described in the Schedules or as otherwise mutually agreed to by the Parties,
and (iii) subject to compliance with Section 5.01(b), any increase in the rates
or charges imposed by any third-party provider that is providing Services.  The
relevant Schedule shall be updated to reflect such increase in Service Charges. 
All charges based on a monthly or other time basis will be pro-rated based on
actual days elapsed during the period of service.

 

(b)           The Provider shall deliver an invoice to the Recipient for all
Service Charges (and any taxes due and owing in accordance with Section 5.02) on
a monthly basis beginning on the second (2nd) month following the Closing Date,
in arrears for the Service Charges due to the Provider under this Agreement. 
The Recipient shall pay the undisputed amount of each such invoice by wire
transfer to the Provider within fifteen (15) days of the receipt of each such
invoice.  If the Recipient fails to pay such amount by such date, the Recipient
shall be obligated to pay to the Provider, in addition to the amount due,
interest at an annual interest rate of five percent (5%) (the “Interest
Payment”), accruing from the date the payment was due through the date of actual
payment.  The Provider shall provide the Recipient with data and documentation
(including copies of all applicable third-party invoices, other than invoices
for repair & maintenance Services) reasonably satisfactory to the Recipient
supporting the calculation of any Service Charges that are increased pursuant to
Section 5.01(a) or are variable from month to month (as a result of changes to
the costs incurred by the Provider from any third-party provider in relation to
such Service, any reduction in Services or otherwise) for the purpose of
verifying the accuracy of such calculation.

 

(c)           Subject to the confidentiality provisions set forth in
Section 10.03, Red Lion shall, and shall cause its Affiliates to, provide, upon
ten (10) days’ prior written notice from Navy, any information within its or its
Affiliates’ possession that Navy reasonably requests in connection with any
Services being provided (either by Red Lion or any of its Affiliates or an
unaffiliated third-party provider), including any applicable invoices,
agreements documenting the arrangements between Affiliate or third-party
provider and the Provider and other supporting documentation.

 

Section 5.02.         Taxes.  (a) Without limiting any provisions of this
Agreement, the Recipient shall bear any and all sales, use, transaction,
services, gross receipts (to the extent imposed in lieu of sales or transfer
taxes) and transfer taxes and other similar charges (and any

 

9

--------------------------------------------------------------------------------


 

related interest and penalties) imposed on, or payable with respect to, Services
and any fees or charges, including any Service Charges, payable by it pursuant
to this Agreement (any such taxes or amounts “Service Taxes”).

 

(b)           Notwithstanding anything to the contrary in Section 5.02(a) or
elsewhere in this Agreement, the Recipient shall be entitled to withhold from
any payments to the Provider any such taxes that Recipient is required by law to
withhold and shall pay over such taxes to the applicable taxing authority.  If
the Recipient withholds any amounts respecting Service Taxes, the sum payable by
the Recipient to the Provider shall be increased as necessary so that after such
withholding has been made (including such withholdings applicable to the
additional amounts payable under this Section), the Provider receives an amount
equal to the sum it would have received had no such withholding been made.

 

Section 5.03.         No Right to Set-Off.  The Recipient shall pay the full
amount of Service Charges and shall not set-off, counterclaim or otherwise
withhold any amount owed to the Provider under this Agreement on account of any
obligation owed by the Provider to the Recipient that has not been finally
adjudicated, settled or otherwise agreed upon by the Parties in writing.

 

ARTICLE VI

 

STANDARD FOR SERVICE

 

Section 6.01.         Standard for Service.  (a) Except where the Provider is
restricted by an existing contract with a third party or by Law, and unless any
Schedule hereto indicates otherwise or the parties shall agree in writing to a
different arrangement, Red Lion agrees to, and to cause each Provider (i) to
comply with all applicable Laws and perform the Services such that the nature,
quality, standard of care and the service levels at which such Services are
performed are no less than the nature, quality, standard of care and service
levels at which the same or similar services were performed by or on behalf of
the Provider during the twelve-month period prior to the Closing Date (or, if
not so previously provided, then substantially similar to that which are
applicable to similar services provided to the Provider’s Affiliates or other
business components); and (ii) upon receipt of written notice from the Recipient
identifying any outage, interruption or other failure of any Service, to respond
to such outage, interruption or other failure of any Services in a manner that
is no less than that which is substantially similar to the manner in which such
Provider or its Affiliates responded to any outage, interruption or other
failure of the same or similar services during the twelve-month period prior to
the Closing Date (the Parties acknowledge that an outage, interruption or other
failure of any Service shall not be deemed to be a breach of the provisions of
this Section 6.01 so long as the applicable Provider complies with this
clause (ii)).  As of or following the date of this Agreement, if the Provider is
or becomes aware of any restriction on the Provider by an existing contract with
a third-party that would restrict the nature, quality, standard of care or
service levels applicable to delivery of the Services to be provided by the
Provider to the Recipient, the Provider shall promptly notify the Recipient of
any such restriction (which notice shall in any event precede any change to, or
reduction in, the nature, quality, standard of care or service levels applicable
to delivery of the Services resulting from such restriction) and use good faith
efforts to provide such Services in a manner as closely as possible to the
standards described in this Section 6.01, and the Parties shall

 

10

--------------------------------------------------------------------------------


 

negotiate in good faith an amendment to the applicable Schedule to reflect such
change to, or reduction in, the nature, quality, standard of care or service
levels of the Service, as applicable.  The Provider shall have no obligation to
provide any Services hereunder in respect of any business, assets or properties
acquired by the Recipient or any of its Affiliates subsequent to the Closing
Date.

 

(b)           It is understood and agreed that a Provider may (but is not
obligated to) from time to time modify, change or enhance the manner, nature,
quality and/or standard of care of any Service provided to the Recipient to the
extent such Provider is making a similar change in the performance of such
services for the Provider and its Affiliates.  The Provider shall promptly
furnish to Recipient notice with respect to such modifications, changes or
enhancements, including a reasonably detailed description thereof. To the extent
any such modification or change affects a Service and relates to technology,
software or information systems, the Provider shall have no obligation to
continue to provide, or cause to be provided, such Service using the prior
technology, software or information systems, but shall be required to provide
such Service in accordance with this Agreement (or an alternate service that
meets the requirements for such Service set out in Schedule A) using its
upgraded or changed technology, software or information systems.  Any reasonable
incremental expense incurred by the Provider in making any such modification,
change or enhancement to the Services performed hereunder or in providing such
Services on an ongoing basis shall be taken into account in the calculation of
Service Costs to the extent contemplated by Section 5.01(a); provided, no such
incremental cost in making any such modification, change or enhancement to the
Services performed hereunder or in providing such Services on an ongoing basis
shall be taken into account to the extent an alternative service is utilized by
Provider. The Provider shall have no obligation to provide, or cause to be
provided, Services to the extent any changes are made to the Recipient’s
business that materially increase or materially adversely increase the
Provider’s burden with respect to the provision of such Services or that make
commercially impracticable the provision of such Services, unless and only to
the extent the Parties otherwise agree in writing or as expressly set forth
herein.

 

(c)           The Provider shall have the right to shut down temporarily for
maintenance purposes the operation of the Facilities providing any Service
whenever, in the Provider’s sole and absolute discretion, such action is
necessary; provided, however, that no preplanned temporary shutdown shall occur
with less than forty-eight (48) hours’ advance notice to the applicable
Recipient. For clarity, the Provider may temporarily close Facilities without
advance notice in order to perform emergency or unplanned maintenance.  The
Provider shall be relieved of its obligations to provide the Services affected
by such shutdown during the period that its Facilities are so shut down, and the
Recipient shall be relieved of its obligations to pay the Service Charges and
potential Termination Charges related to such Services in respect of periods
after the date the applicable Services so shut down.

 

Section 6.02.         Disclaimer of Warranties.  Except as expressly set forth
in this Agreement, the Parties acknowledge and agree that the Services are
provided as-is, that the Recipients assume all risks and liability arising from
or relating to its use of and reliance upon the Services and each Provider makes
no representation or warranty with respect thereto.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, PROVIDERS HEREBY EXPRESSLY DISCLAIM ALL REPRESENTATIONS
AND WARRANTIES REGARDING

 

11

--------------------------------------------------------------------------------


 

THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR
WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY,
MERCHANTABILITY OR FITNESS OF THE TRANSITION SERVICES FOR A PARTICULAR PURPOSE.

 

Section 6.03.         Compliance with Laws and Regulations.  Each Party shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement.  No Party will knowingly take any action in
violation of any such applicable Law that results in liability being imposed on
the other Party.

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.         Personal Injury.  EACH PARTY (AS AN INDEMNIFYING PARTY)
SHALL ASSUME ALL LIABILITY FOR AND SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
THE OTHER PARTY, ITS AFFILIATES, AND THEIR RESPECTIVE EMPLOYEES, OFFICERS,
DIRECTORS, AND AGENTS (ALL AS INDEMNIFIED PARTIES) FREE AND HARMLESS FROM AND
AGAINST ALL LOSSES IN CONNECTION HEREWITH IN RESPECT OF INJURY TO OR DEATH OR
SICKNESS OF ANY EMPLOYEE, AGENT, OR REPRESENTATIVE OF THE INDEMNIFYING
PARTY, ITS AFFILIATES OR THEIR CONTRACTORS OR SUBCONTRACTORS OF ANY PARTY,
HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE NEGLIGENCE (WHETHER SOLE,
JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE) OF THE INDEMNIFIED PARTIES, EXCEPT
TO THE EXTENT SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF AN INDEMNIFIED PARTY.

 

Section 7.02.         Indirect and Other Damages.  Notwithstanding anything to
the contrary contained in this Agreement, the Providers shall not be liable to
the Recipient or any of its Affiliates or Representatives, whether in contract,
tort (including negligence and strict liability) or otherwise, at law or equity,
for any punitive, special, indirect, incidental, consequential, or exemplary
damages (including any lost profits, lost savings, loss of reputation or loss of
opportunity included in such damages), which in any way arise out of, relate to
or are a consequence of, the performance or nonperformance by the Providers
(including any Affiliates and Representatives of a Provider and any third-party
providers, in each case, providing the applicable Services) under this Agreement
or the provision of, or failure to provide, any Services under this Agreement;
provided, however, that (i) the Provider may be liable to the other Party for
any such damages that result directly from the willful misconduct or gross
negligence of the Providers, and (ii) to the extent a Party is otherwise
determined to be entitled to recover any punitive, special, indirect,
incidental, consequential, or exemplary damages, such damages may be recovered
only to the extent the Party claiming such damages has actually paid amounts to
a third party as part of a judgment or settlement.

 

Section 7.03.         Limitation of Liability.  Subject to Section 7.04, the
liabilities of each Provider and its Affiliates and Representatives,
collectively, under this Agreement for any act or failure to act in connection
herewith (including the performance or breach of this

 

12

--------------------------------------------------------------------------------


 

Agreement), or from the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, shall not exceed the
total aggregate Service Charges (excluding any third-party costs and expenses
included in such Service Charges) actually paid to such Provider by the
Recipient pursuant to this Agreement.

 

Section 7.04.         Obligation To Re-perform; Liabilities.  In the event of
any breach of this Agreement by any Provider with respect to the provision of
any Services (with respect to which the Provider can reasonably be expected to
re-perform in a commercially reasonable manner), the Provider shall (a) promptly
correct in all material respects such error, defect or breach or re-perform in
all material respects such Services at the written request of the Recipient and
at the sole cost and expense of the Provider and (b)  subject to the limitations
set forth in Sections 7.01 and 7.02, reimburse the Recipient and its Affiliates
and Representatives for liabilities attributable to such breach by the
Provider.  Other than as set forth in Section 7.06, the remedy set forth in this
Section 7.04 shall be the sole and exclusive remedy of the Recipient for any
such breach of this Agreement.  Any request for re-performance in accordance
with this Section 7.04 by the Recipient must be in writing and specify in
reasonable detail the particular error, defect or breach, and such request must
be made no more than one (1) month from the date such breach occurred.

 

Section 7.05.         Release and Recipient Indemnity.  Subject to Section 7.01,
each Recipient hereby releases the Providers and their Affiliates and
Representatives (each, a “Provider Indemnified Party”), and each Recipient
hereby agrees to indemnify, defend and hold harmless each such Provider
Indemnified Party from and against any and all liabilities arising from,
relating to or in connection with the use of any Services by such Recipient or
any of its Affiliates, Representatives or other Persons using such Services,
except to the extent that such liabilities arise out of, relate to or are a
consequence of the applicable Provider Indemnified Party’s bad faith, gross
negligence or willful misconduct.

 

Section 7.06.         Provider Indemnity.  Subject to Section 7.01, each
Provider hereby agrees to indemnify, defend and hold harmless the Recipients and
their Affiliates and Representatives (each a “Recipient Indemnified Party”),
from and against any and all liabilities arising from, relating to or in
connection with the use of any Services by such Recipient or any of its
Affiliates, Representatives or other Persons using such Services or in
connection with the sale, delivery, provision or use of any Services provided
under or contemplated by this Agreement to the extent that such liabilities
arise out of, relate to or are a consequence of the applicable Provider’s bad
faith, gross negligence or willful misconduct.

 

Section 7.07.         Indemnification Procedures.  The provisions of Article III
of the Separation Agreement shall govern claims for indemnification under this
Agreement.

 

Section 7.08.         Liability for Payment Obligations.  Nothing in this
Article VII shall be deemed to eliminate or limit, in any respect, Navy’s
express obligation in this Agreement to pay Termination Charges or Service
Charges for Services rendered in accordance with this Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 7.09.                          Exclusion of Other Remedies.  The
provisions of Sections 7.04, 7.05 and 7.06 of this Agreement, subject to
Section 7.03, shall be the sole and exclusive remedies of the Provider
Indemnified Parties and the Recipient Indemnified Parties, as applicable, for
any claim, loss, damage, expense or liability, whether arising from statute,
principle of common or civil law, principles of strict liability, tort, contract
or otherwise under this Agreement.

 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

Section 8.01.                          Dispute Resolution.  (a) In the event of
any dispute, controversy or claim arising out of or relating to the transactions
contemplated by this Agreement, or the validity, interpretation, breach or
termination of any provision of this Agreement, or calculation or allocation of
the costs of any Service, including claims seeking redress or asserting rights
under any Law (each, a “Dispute”), Navy and Red Lion agree that the Navy
Services Manager and the Red Lion Services Manager (or such other persons as
Navy and Red Lion may designate) shall negotiate in good faith in an attempt to
resolve such Dispute amicably.  If such Dispute has not been resolved to the
mutual satisfaction of Navy and Red Lion within fifteen (15) days after the
initial written notice of the Dispute (or such longer period as the Parties may
agree), then such Dispute shall be resolved in accordance with the dispute
resolution process referred to in Article V of the Separation Agreement;
provided, that such dispute resolution process shall not modify or add to the
remedies available to the Parties under this Agreement.

 

(b)                                 In any Dispute regarding the amount of a
Service Charge, if after such Dispute is finally resolved pursuant to the
dispute resolution process set forth or referred to in Section 8.01(a), it is
determined that the Service Charge that the Provider has invoiced the Recipient,
and that the Recipient has paid to the Provider, is greater or less than the
amount that the Service Charge should have been, then (a) if it is determined
that the Recipient has overpaid the Service Charge, the Provider shall within
five (5) business days after such determination reimburse the Recipient an
amount of cash equal to such overpayment, plus the Interest Payment, accruing
from the date of payment by the Recipient to the time of reimbursement by the
Provider; and (b) if it is determined that the Recipient has underpaid the
Service Charge, the Recipient shall within five (5) business days after such
determination reimburse the Provider an amount of cash equal to such
underpayment, plus the Interest Payment, accruing from the date such payment
originally should have been made by the Recipient to the time of payment by the
Recipient.

 

ARTICLE IX

 

TERM AND TERMINATION

 

Section 9.01.                          Term and Termination.  (a) This Agreement
shall commence immediately upon the Closing Date and shall terminate upon the
earlier to occur of:  (i) the last date on which either Party is obligated to
provide any Service to the other Party in accordance with the terms of this
Agreement or (ii) the mutual written agreement of the Parties to terminate this
Agreement in its entirety.

 

14

--------------------------------------------------------------------------------


 

(b)                                 (i) Without prejudice to a Recipient’s
rights with respect to a Force Majeure, a Recipient may from time to time
terminate this Agreement with respect to the entirety of any individual Service
or any portion thereof, (A) for any reason or no reason (y) upon providing to
the Provider sixty (60) days’ prior written notice, and (z) subject to the
obligation to pay any applicable Termination Charges pursuant to Section 9.02,
or (B) if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to exist thirty (30) days after receipt by the Provider of
written notice of such failure from the Recipient; and (ii) a Provider may
terminate this Agreement with respect to one or more Services, in whole but not
in part, at any time upon prior written notice to the Recipient if the Recipient
has failed to perform any of its material obligations under this Agreement
relating to such Services, including making payment of Service Charges when due,
and such failure shall be continued uncured for a period of thirty (30) days
after receipt by the Recipient of a written notice of such failure from the
Provider.  The relevant Schedule shall be updated to reflect any terminated
Service.  In the event that any Service is terminated other than at the end of a
month, the Service Charge associated with such Service shall be pro-rated for
the remainder of such month appropriately.  The Parties acknowledge that there
may be interdependencies among the Services being provided under this Agreement
that are not identified on the applicable Schedules, and agree that if the
Provider’s ability to provide a particular Service in accordance with this
Agreement is materially and adversely impacted by the termination of another
Service in accordance with Section 9.01(b)(i)(A) prior to the expiration of the
period of the maximum duration for such Service, the Parties shall negotiate in
good faith to amend the Schedule relating to such impacted continuing Service,
which amendment shall be consistent with the terms of, and the pricing
methodology used for, comparable Services.

 

(c)                                  A Recipient may from time to time request a
reduction in part of the scope or amount of any Service that is identified on
the applicable Schedule as being subject to the provisions of this
Section 9.01(c).  If requested to do so by Recipient, the Provider agrees to
discuss in good faith appropriate reductions to the relevant Service Charges in
light of all relevant factors including the costs and benefits to the Provider
of any such reductions.  If, after such discussions, and without prejudice to
Recipient’s rights under Section 9.01(b), the Recipient and the Provider do not
agree to any requested reduction of the scope or amount of any Service and the
relevant Service Charges in connection therewith, then there shall be no change
to the scope or amount of any Services or Service Charges under this Agreement. 
In the event that a Recipient and a Provider agreed to any reduction of Service
and the relevant Service Charges, the relevant Schedule shall be updated to
reflect such reduced Service.  In the event that any Service is reduced other
than at the end of a month, the Service Charge associated with such Service for
the month in which such Service is reduced shall be pro-rated appropriately.

 

Section 9.02.                          Effect of Termination.  Upon termination
of any Service pursuant to this Agreement, the Provider of the terminated
Service will have no further obligation to provide the terminated Service, and
the relevant Recipient will have no obligation to pay any future Service Charges
relating to any such Service; provided, that the Recipient shall remain
obligated to the relevant Provider for the (i) Service Charges owed and payable
in respect of Services provided prior to the effective date of termination and
(ii) any applicable Termination Charges.  In connection with termination of any
Service, the provisions of this Agreement not relating solely to such terminated
Service shall survive any such termination, and in connection with a termination
of this Agreement, Article I, Article VII (including liability in respect of any

 

15

--------------------------------------------------------------------------------


 

indemnifiable liabilities under this Agreement arising or occurring on or prior
to the date of termination), Article VIII, Article IX, Article X, all
confidentiality obligations under this Agreement and liability for all due and
unpaid Service Charges and any applicable Termination Charges payable pursuant
to the early termination of a Service, shall continue to survive indefinitely.

 

Section 9.03.                          Force Majeure.  (a) No Provider (nor any
Person acting on its behalf) shall have any liability or responsibility for
failure to fulfill any obligation under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure;
provided, that (i) the Provider (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations; and (ii) the nature, quality and standard of care that the Provider
shall provide in delivering a Service after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that the
Provider provides to its Affiliates and its other business components with
respect to such Service.  In the event of an occurrence of a Force Majeure, the
Provider shall give notice of suspension as soon as reasonably practicable to
the other stating the date and extent of such suspension and the cause thereof,
and the Provider shall resume the performance of such obligations as soon as
reasonably practicable after the removal of such cause. In such event, the
Recipient shall be relieved of any and all obligations in respect of the payment
of any Service Charge for the applicable suspended Service with respect to the
period of time such Service is suspended as a result of the applicable Force
Majeure.

 

(b)                                 During the term of this Agreement, including
during the period of a Force Majeure, the Recipient shall be entitled to seek an
alternative service provider with respect to any Service(s) (at Recipient’s own
expense).

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.01.                   No Agency.  Nothing in this Agreement shall be
deemed in any way or for any purpose to constitute any party an agent of another
unaffiliated party in the conduct of such other party’s business.  Each Provider
of any Service under this Agreement shall act as an independent contractor and
not as the agent of the Recipient in performing such Service, maintaining
control over its employees, its subcontractors and their employees and complying
with all withholding of income at source requirements, whether federal, state,
local or foreign.

 

Section 10.02.                   Subcontractors.  A Provider may hire or engage
one or more subcontractors to perform any or all of its obligations under this
Agreement; provided, that (i) such Provider shall use the same degree of care in
selecting any such subcontractor as it would if such contractor was being
retained to provide similar services to the Provider and (ii) such Provider
shall in all cases remain responsible for all of its obligations under this
Agreement with respect to the scope of the Services, the standard for services
as set forth in Article VI and the content of the Services provided to the
Recipient.

 

16

--------------------------------------------------------------------------------


 

Section 10.03.                   Treatment of Confidential Information.  (a) The
Parties shall not, and shall cause all other persons providing Services or
having access to information of the other Party that is known to such Party as
confidential or proprietary (“Confidential Information”) not to, disclose to any
other person or use, except for purposes of this Agreement, any Confidential
Information of the other Party; provided, however, that each Party may disclose
Confidential Information of the other Party, to the extent permitted by
applicable Law:  (i) to its Representatives on a need-to-know basis in
connection with the performance of such Party’s obligations under this
Agreement; (ii) in any report, statement, testimony or other submission required
to be made to any Governmental Authority having jurisdiction over the disclosing
Party; or (iii) in order to comply with applicable Law, or in response to any
summons, subpoena or other legal process or formal or informal investigative
demand issued to the disclosing Party in the course of any litigation,
investigation or administrative proceeding.  In the event that a Party becomes
legally compelled (based on advice of counsel) by deposition, interrogatory,
request for documents subpoena, civil investigative demand or similar judicial
or administrative process to disclose any Confidential Information of the other
Party, such disclosing Party shall provide the other Party with prompt prior
written notice of such requirement, and, to the extent reasonably practicable,
cooperate with the other Party (at such other Party’s expense) to obtain a
protective order or similar remedy to cause such Confidential Information not to
be disclosed, including interposing all available objections thereto, such as
objections based on settlement privilege.  In the event that such protective
order or other similar remedy is not obtained, the disclosing Party shall
furnish only that portion of the Confidential Information that has been legally
compelled, and shall exercise its commercially reasonable efforts (at such other
Party’s expense) to obtain assurance that confidential treatment will be
accorded such Confidential Information.

 

(b)                                 Each Party shall, and shall cause its
Representatives to protect the Confidential Information of the other Party by
using the same degree of care to prevent the unauthorized disclosure of such as
the Party uses to protect its own confidential information of a like nature.

 

(c)                                  Each Party shall cause its Representatives
to agree to be bound by the same restrictions on use and disclosure of
Confidential Information as are binding upon such Party in advance of the
disclosure of any such Confidential Information to them.

 

(d)                                 Each Party shall comply with all applicable
state, federal and foreign privacy and data protection Laws that are or that may
in the future be applicable to the provision of Services under this Agreement.

 

Section 10.04.                   Further Assurances.  Each Party covenants and
agrees that, without any additional consideration, it shall execute and deliver
any further legal instruments and perform any acts that are or may become
necessary to effectuate this Agreement.

 

Section 10.05.                   Notices.  Except with respect to routine
communications by the Navy Services Manager and Red Lion Services Manager under
Section 2.03, all notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with

 

17

--------------------------------------------------------------------------------


 

receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 10.05):

 

(i)                                     if to Navy:

 

Nabors Industries Ltd.

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention: Corporate Secretary

 

with a copy to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 66057

Attention: General Counsel

Facsimile: (281) 775-4319

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Attention: Charles J. Conroy

Scott W. Golenbock

Facsimile: (212) 822-5219

 

(ii)                              if to Red Lion:

 

C&J Energy Services Ltd.

Canon’s Court

22 Victoria Street

Hamilton HM12

Bermuda

Attention:  Corporate Secretary

 

with a copy to:

 

C&J Energy Services Ltd.

3990 Rogerdale Rd.

Houston, TX 77042

Attention: Steven Carter

Facsimile: (713) 325-5920

 

18

--------------------------------------------------------------------------------


 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Stephen M. Gill

Facsimile: (713) 615-5956

 

Section 10.06.                   Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced under any
Law or as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

Section 10.07.                   Entire Agreement.  Except as otherwise
expressly provided in this Agreement, this Agreement, the Separation Agreement,
the Merger Agreement and the other Ancillary Agreements, constitute the entire
agreement of the Parties with respect to the subject matter of this Agreement
and supersede all prior agreements and undertakings, both written and oral,
between or on behalf of the Parties with respect to the subject matter of this
Agreement.

 

Section 10.08.                   No Third-Party Beneficiaries.  Except as
provided in Article VII with respect to Provider Indemnified Parties and
Recipient Indemnified Parties, this Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person, including any union or any employee or former employee of Navy or Red
Lion, any legal or equitable right, benefit or remedy of any nature whatsoever,
including any rights of employment for any specified period, under or by reason
of this Agreement.

 

Section 10.09.                   Governing Law.  This Agreement (and any claims
or disputes arising out of or related to this Agreement or to the transactions
contemplated by this Agreement or to the inducement of any Party to enter into
this Agreement or the transactions contemplated by this Agreement, whether for
breach of contract, tortious conduct or otherwise and whether predicated on
common law, statute or otherwise) shall in all respects be governed by, and
construed in accordance with, the Laws of the State of New York, including all
matters of construction, validity and performance, in each case without
reference to any conflict of Law rules that might lead to the application of the
Laws of any other jurisdiction.

 

Section 10.10.                   Amendment.  No provision of this Agreement,
including any Schedules to this Agreement, may be amended, supplemented or
modified except by a written instrument making specific reference to this
Agreement or any such Schedules to this Agreement, as applicable, signed by all
the Parties.

 

19

--------------------------------------------------------------------------------


 

Section 10.11.                   Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Schedule are
references to the Articles, Sections, paragraphs and Schedules of this Agreement
unless otherwise specified; (c) references to “$” shall mean U.S. dollars;
(d) the word “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (e) the
word “or” shall not be exclusive; (f) references to “written” or “in writing”
include in electronic form; (g) provisions shall apply, when appropriate, to
successive events and transactions; (h) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) Navy and Red Lion have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless business days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, if the last day of such period is not a business day, the
period shall end on the next succeeding business day.

 

Section 10.12.                   Counterparts.  This Agreement may be executed
in one or more counterparts, and by each Party in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.13.                   Assignability.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  No party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party hereto; provided,
however that either Party may assign its rights hereunder to an Affiliate
without the prior written consent of the other Party; provided, further, that
such assigning Party shall remain liable for its obligations hereunder
notwithstanding such assignment.

 

Section 10.14.                   Waiver of Jury Trial.  EACH PARTY TO THIS
AGREEMENT WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY TO THIS AGREEMENT

 

20

--------------------------------------------------------------------------------


 

HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.14.

 

Section 10.15.                   Non-Recourse.  No past, present or future
director, officer, employee, incorporator, member, partner, shareholder,
stockholder, Affiliate, agent, attorney or representative of either Navy or Red
Lion or their respective predecessors, successors or Affiliates shall have any
liability for any obligations or liabilities of Navy or Red Lion, respectively,
under this Agreement or for any claims based on, in respect of, or by reason of,
the transactions contemplated by this Agreement.

 

[The remainder of this page is Intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name:

Mark D. Andrews

 

Title:

Corporate Secretary

 

 

 

 

 

NABORS RED LION LIMITED

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name:

Mark D. Andrews

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Services Managers

 

 

 

Position

Navy Services Manager

 

Sri Valleru, Vice President and Chief Information Officer

 

 

 

Red Lion Services Manager

 

Steven Carter, Chief Information Officer

 

--------------------------------------------------------------------------------


 

Schedule A
Services

 

None.

 

--------------------------------------------------------------------------------


Schedule B

 

Facilities

 

Function

 

Item/Process

 

Description

 

Duration
Post-Close

 

Notes

 

Estimated Monthly
Cost

Facilities

 

Pleasanton, TX

 

Lessor: Nabors Completion & Production Services Co.
Lessee: Nabors Drilling USA, LP
Address: 586 County Road 429, Pleasanton, TX

 

Month-to Month but no later than 12/31/15

 

NDUSA will sublease space from NCPS on a month to month basis, with thirty days’
notice required for termination of the sublease, provided, however, that in no
event shall the sublease extend past 12/31/15. It is estimated that the square
footage occupied by NDUSA and Canrig is 35% of the total. Total operating
expenses are $65,000/month which will be distributed based on such estimated
square footage occupied.

 

$22.50/sq. ft. + % of total operating costs based on sq. ft. occupied (total is
$65k/month)

Facilities

 

Pleasanton, TX

 

Lessor: Nabors Completion & Production Services Co.
Lessee: Canrig Drilling Technology, Ltd.
Address: 586 County Road 429, Pleasanton, TX

 

Month-to Month but no later than 12/31/15

 

Canrig will sublease space from NCPS on a month to month basis, with thirty
days’ notice required for termination of the sublease, provided, however, that
in no event shall the sublease extend past 12/31/15. It is estimated that the
square footage occupied by NDUSA and Canrig is 35% of the total. Total operating
expenses are $65,000/month which will be distributed based on such estimated
square footage occupied.

 

$22.50/sq. ft. + % of total operating costs based on sq. ft. occupied (total is
$65k/month)

 

--------------------------------------------------------------------------------


 

Function

 

Item/Process

 

Description

 

Duration
Post-Close

 

Notes

 

Estimated Monthly
Cost

Facilities

 

Williston, ND Mancamp

 

Lessor: Nabors Completion & Production Services Co.
Lessee: Nabors Drilling USA, LP
Address:

 

Month-to Month, but no later than 12/31/15

 

NDUSA to be provided with access to available beds (for the avoidance of doubt,
beds will not be reserved but will be made available to NDUSA on an as available
basis)

 

Beds may be used at a cost of $61 per night

Facilities

 

Denver, CO

 

Lessor: Nabors Completion & Production Services Co.
Lessee: Nabors Drilling USA, LP
Address: 475 17th Street Building, Suite 850, Denver, CO

 

Month-to Month, but no later than 12/31/15

 

NDUSA will sublease space from NCPS on a month to month basis, with thirty days’
notice required for termination of the sublease, provided, however, that in no
event shall the sublease extend past 12/31/15. Under the terms of the sublease,
5 offices will be reserved solely for use by C&J and the rest of the space will
be shared with NDUSA, Canrig, and Ramshorn

 

$4,523

Facilities

 

Denver, CO

 

Lessor: Nabors Completion & Production Services Co.
Lessee: Canrig Drilling Technology, Ltd.
Address: 475 17th Street Building, Suite 850, Denver, CO

 

Month-to Month, but no later than 12/31/15

 

Canrig will sublease space from NCPS on a month to month basis, with thirty
days’ notice required for termination of the sublease provided, however, that in
no event shall the sublease extend past 12/31/15. Under the terms of the
sublease, 5 offices will be reserved solely for use by C&J and the rest of the
space will be shared with NDUSA, Canrig, and Ramshorn

 

$1,771

 

--------------------------------------------------------------------------------


 

Function

 

Item/Process

 

Description

 

Duration
Post-Close

 

Notes

 

Estimated Monthly
Cost

Facilities

 

Denver, CO

 

Lessor: Nabors Completion & Production Services Co.
Lessee: Ramshorn Investments, Inc.
Address: 475 17th Street Building, Suite 850

 

Month-to Month, but no later than 12/31/15

 

Ramshorn will sublease space from NCPS on a month to month basis, with thirty
days’ notice required for termination of the sublease, provided, however, that
in no event shall the sublease extend past 12/31/15. Under the terms of the
sublease, 5 offices will be reserved solely for use by C&J and the rest of the
space will be shared with NDUSA, Canrig, and Ramshorn

 

$1,000

Facilities

 

Sylvan Lake, Canada

 

Lessor: Nabors Production Services, Ltd.
Lessee: Nabors Drilling Canada, Ltd.
Address: 33 Schenk Industrial Road, Sylvan Lake, Canada

 

Month-to Month, but no later than 12/31/15

 

Pursuant to the lease agreement dated October 1, 2014, NDUSA will sublease
153,000 square foot yard storage from NCPS on a month to month basis, with
thirty days’ notice required for termination of the sublease, provided, however,
that in no event shall the sublease extend past 12/31/15.

 

CDN $8,750

 

--------------------------------------------------------------------------------